Norton, J.
This is a proceeding by injunction, instituted in the circuit court of St. Louis county in 1874, to enjoin the stockholders of the Keokuk Northern Line Packet Company from holding a stockholders’ meeting on the 29th day of August, 1874 ; to cancel and declare void 1,518 shares of the stock of said packet company issued to the Keokuk Packet Company and transferred by the latter company to defendant, Davidson, to enjoin the directors from recognizing said Davidson as the owner of said stock, and to restrain him from controlling or voting said shares of stock at any time. A temporary injunction *613Avas granted in conformity to the prayer of the petition» Avhich, on motion, after answer filed, was dissolved by the circuit court and $2,600 damages aAvarded defendants. This action of the trial court was, on appeal to the St. Louis court of appeals, reversed as to the assessment of damages in favor of defendants Mulliken & Philips, and in every other particular the judgment was affirmed, and from the judgment of affirmance plaintiff pi'osecutes his appeal to this court.
The case is fully reported in 3 Mo. App. R.-159, where an elaborate opinion is to be found. That court was referred to the same authorities to which we have been cited, and after an examination we are of the opinion that the judgment of the court of appeals should be affirmed, mainly upon the ground that plaintiff, who sues as the OAvner of stock of the Keokuk Northern Line Packet Company, which stock he accepted after the transfer to it of $152,000 of the property of the Keokuk Packet Company in payment of 1,520 shares of stock issued by the former to the latter company, is in no position either to contest the validity of that transaction or to ask the cancellation of the stock so long as the company in which he is a stockholder retains the price paid for it. The Keokuk Northern Line Packet Company could not ask a court of equity to declare void the 1,520 shares of stock issued by it to the Keokuk Packet Company without offering to return the price paid for it, nor can any of its stockholders. Judgment affirmed.
All concur.
Affirmed.